Exhibit 10.4
SECOND AMENDED AND RESTATED SUBORDINATION AND
INTERCREDITOR AGREEMENT
     This Amended and Restated Subordination and Intercreditor Agreement (this
“Agreement”) is dated as of April 23, 2009 among PNC BANK, NATIONAL ASSOCIATION
(the “Bank”), SUBORDINATED LENDER (as defined below), and ENVIRONMENTAL
TECTONICS CORPORATION, a Pennsylvania corporation (“Company”).
BACKGROUND
     As an inducement for Bank to continue and agree to increase a credit
facility in favor of Company, Subordinated Lender has agreed to enter into this
Agreement to provide for the subordination of (i) the Subordinated Indebtedness
(as defined below) and (ii) the Liens (as defined below) in the assets of
Company granted to Subordinated Lender to the prior payment of Senior
Indebtedness (as defined below) and to any Liens granted to Bank. This Agreement
restates and replaces (but does not constitute a novation of) the existing
Amended and Restated Subordination and Intercreditor Agreement among Bank,
Subordinated Lender and Company dated as of July 31, 2007.
AGREEMENTS
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto agree as follows:
     1. Definitions.
     1.1 General Terms. For purposes of this Agreement, the following terms
shall have the following meanings:
     “Bank” shall have the meaning set forth in the introductory paragraph of
this Agreement and any successor, assign or other provider of the Senior
Indebtedness.
     “Collateral” shall mean all of the property and interests in property,
tangible or intangible, real or personal, now owned or hereafter acquired by
Company or the Guarantor in or upon which Bank and/or Subordinated Lender at any
time has a Lien, and including, without limitation, all proceeds and products of
such property and interests in property and any guaranty by the Guarantor.
     “Company” shall mean Company and its successors and assigns.
     “Creditor Agreements” shall mean, collectively, the Senior Lending
Agreements and the Subordinated Lending Agreements.
     “Creditors” shall mean, collectively, Bank and Subordinated Lender and
their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     “Default” shall mean any event which with the passage of time, provision of
notice or both would constitute an Event of Default.
     “Distribution” shall mean any payment in cash or any other property (other
than securities of the Company into which the Subordinated Indebtedness is
convertible pursuant to the terms of the Subordinated Note), or security for any
such Distribution.
     “Event of Default” shall have the meaning given to the term “Event of
Default” in any of the Senior Lending Agreements.
     “Guarantor” shall mean H.F. Lenfest, an individual.
     “Insolvency Event” shall have the meaning set forth in Section 2.2(c)
hereof.
     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security including, without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.
     “Loan Agreement” shall mean the amended and restated Letter Agreement,
dated July 31, 2007, between Company and Bank, as the same may be amended,
supplemented, modified or restated from time to time.
     “Loan Documents” shall have the meaning given to the term “Loan Documents”
in the Loan Agreement.
     “Note Purchase Agreement” shall mean the Convertible Note and Warrant
Purchase Agreement dated as of February 18, 2003 between Company and
Subordinated Lender, as the same may be amended, supplemented, modified or
restated from time to time.
     “Person” shall mean an individual, a partnership, a corporation (including
a business trust), a joint stock company, a trust, an unincorporated
association, a joint venture, a limited liability company, a limited liability
partnership or other entity, or a government or any agency, instrumentality or
political subdivision thereof.
     “Secured Lender Remedies” shall mean any action which results in the sale,
foreclosure, realization upon, or a liquidation of any of the Collateral
including, without limitation, the exercise or any of the rights or remedies of
a “secured party” under Article 9 of the Uniform Commercial Code, such as,
without limitation, the notification of account debtors.
     “Senior Indebtedness” shall mean all obligations of any kind owed by
Company or the Guarantor to Bank from time to time under or pursuant to any of
the Senior Lending Agreements including, without limitation, all principal,
interest accruing thereon, charges, expenses, fees and other sums (including all
interest, charges, expenses, fees and other sums accruing after commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of Company) chargeable to Company or Guarantor by Bank, and
reimbursement,

2



--------------------------------------------------------------------------------



 



indemnity or other obligations due and payable to Bank. Senior Indebtedness
shall continue to constitute Senior Indebtedness, notwithstanding the fact that
such Senior Indebtedness or any claim for such Senior Indebtedness is
subordinated, avoided or disallowed under the federal Bankruptcy Code or other
applicable law. Senior Indebtedness shall also include any indebtedness of
Company incurred in connection with a refinancing of the Senior Indebtedness
under the Senior Lending Agreements if the terms and conditions of the
agreements, documents and instruments related to such refinancing, taken as a
whole, are not materially more onerous to Subordinated Lender than those set
forth in the Senior Lending Agreements, as in effect on the date hereof. The
principal portion of the Senior Indebtedness and the principal amount subject to
this Agreement shall in no event exceed $20,000,000.
     “Senior Lending Agreements” shall mean collectively the Loan Agreement and
the Loan Documents together with any other agreements, documents and instruments
at any time evidencing, securing or related to the Senior Indebtedness, each as
from time to time in effect.
     “Subordinated Credit Facility Agreement” shall mean the Secured Credit
Facility and Warrant Purchase Agreement dated as of April ___, 2009 between
Company and Subordinated Lender, as the same has and may be amended,
supplemented, modified or restated from time to time.
     “Subordinated Indebtedness” shall mean all principal, interest and other
amounts payable or chargeable in connection with the Subordinated Note.
     “Subordinated Lender” shall mean H.F. Lenfest and any other Person(s) at
any time or in any manner acquiring any right or interest in any of the
Subordinated Indebtedness.
     “Subordinated Lending Agreements” shall mean, collectively, the Note
Purchase Agreement, the Subordinated Credit Facility Agreement, the Subordinated
Note and all promissory notes, guaranties, agreements, documents and instruments
now or at any time hereafter executed and/or delivered by Company, Guarantor or
any other person to, with or in favor of Subordinated Lender in connection
therewith or related thereto (other than the warrants issued simultaneously with
any Subordinated Note and the documents and agreements executed in connection
therewith or related thereto), as all of the foregoing now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
     “Subordinated Note” shall mean individually and collectively (i) the
convertible promissory note issued by Company to Subordinated Lender in the
original principal amount of $10,000,000 dated February 18, 2003 pursuant to the
Note Purchase Agreement, (ii) the secured promissory note issued by Company to
Subordinated Lender in the original principal amount of $2,000,000 dated
February 20, 2009, (iii) the senior secured subordinated note issued by Company
to Subordinated Lender in the original principal amount of $1,000,000 dated
April ___, 2009, and (iv) the additional senior secured subordinated promissory
notes issued from time to time by Company to Subordinated Lender pursuant to the
Subordinated Credit Facility Agreement in an original aggregate principal amount
not to exceed $4,500,000, together, in each case, with any extensions thereof,
or modifications or amendments thereto or replacements and substitutions
therefor.

3



--------------------------------------------------------------------------------



 



     1.2 Other Terms. Capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
     1.3 Certain Matters of Construction. The terms “herein”, “hereof and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. Wherever appropriate in the context, terms
used herein in the singular also include the plural and vice versa. All
references to statutes and related regulations shall include any amendments of
the same and any successor statutes and regulations. Except as expressly set
forth herein, all references to any instruments or agreements, including,
without limitation, references to any of the Creditor Agreements shall include
any and all modifications or amendments thereto and any and all extensions or
renewals thereof.
     2. Covenants. Company and Subordinated Lender hereby covenant that until
the Senior Indebtedness shall have been paid in full and satisfied in cash and
the Loan Agreement shall have been terminated, all in accordance with the terms
of the Loan Agreement, each will comply with such of the following provisions as
are applicable to it:
     2.1 Transfers. Subordinated Lender covenants to cause any transferee from
it of any Subordinated Indebtedness, prior to acquiring such interest, to
execute and deliver a counterpart of this Agreement to Bank.
     2.2 Subordination Provisions. To induce Bank to enter into the Loan
Agreement, notwithstanding any other provision of the Subordinated Indebtedness
to the contrary but subject to subsection 2.2(a), any Distribution with respect
to the Subordinated Indebtedness is and shall be expressly junior and
subordinated in right of payment to all amounts due and owing upon all Senior
Indebtedness outstanding from time to time until such time as the Senior
Indebtedness has been paid in full in cash and the Loan Agreement has been
terminated.
     (a) Payments. Company shall not make a Distribution on the Subordinated
Indebtedness until such time as the Senior Indebtedness shall have been paid in
full in cash and the Loan Agreement shall have been terminated; provided,
however, so long as no Default or Event of Default shall have occurred and be
continuing under the Senior Lending Agreements, Company may pay, and
Subordinated Lender may receive, regularly scheduled payments of interest on,
and principal at the stated (but not any accelerated) maturity of, the
Subordinated Indebtedness as set forth on the date hereof in the Note Purchase
Agreement, the Subordinated Credit Facility Agreement and the Subordinated Note
as the case may be.
     Following the occurrence of an Event of Default under the Senior Lending
Agreements and receipt by Subordinated Lender of written notice of such Event of
Default from Bank (such notice, the “Default Notice”), Company shall not make a
Distribution on the Subordinated Indebtedness and Subordinated Lender shall not
be entitled to receive any such Distribution in respect of the Subordinated
Indebtedness; provided, however, that notwithstanding the foregoing restriction,
Company may pay, and Subordinated Lender shall be entitled to receive, any then
due and payable (on a non-accelerated basis) interest payment with respect to
the Subordinated Indebtedness on the earlier to occur of (x) the date on which
all such Events of Default specified in the Default Notice shall have been cured
or waived, or (y) in the case of an Event of Default

4



--------------------------------------------------------------------------------



 



other than with respect to the payment when due of any Senior Indebtedness, the
expiration of a period of 180 days from delivery of the Default Notice. Nothing
herein shall limit the accrual of deferred interest or default interest in
accordance with the terms of the Subordinated Lending Agreements.
     (b) Limitation on Acceleration. During any period described in Section 2.2
(a) hereof in which a Distribution is not permitted to be made on Subordinated
Indebtedness, Subordinated Lender shall not be entitled to accelerate the
maturity of the Subordinated Indebtedness, exercise any Secured Lender Remedies
or commence any other action or proceeding to recover any amounts due or to
become due with respect to Subordinated Indebtedness, provided, however, the
foregoing limitation on acceleration or exercise of any remedies shall not be
applicable following (x) the occurrence of an Insolvency Event or (y) following
the maturity or acceleration of the Senior Indebtedness.
     (c) Prior Payment of Senior Indebtedness in Bankruptcy, etc. In the event
of any insolvency or bankruptcy proceedings relative to Company or Company’s
property, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, or, in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of Company or
distribution or marshalling of Company’s assets or any composition with
creditors of Company, whether or not involving insolvency or bankruptcy, or if
Company shall cease its operations, call a meeting of its creditors or no longer
do business as a going concern (each individually or collectively, an
“Insolvency Event”), then all Senior Indebtedness shall be paid in full and
satisfied in cash and the Loan Agreement terminated before any Distribution
shall be made on account of any Subordinated Indebtedness. Any such Distribution
resulting from an Insolvency Event which would, but for the provisions hereof,
be payable or deliverable in respect of the Subordinated Indebtedness, shall be
paid or delivered directly to Bank until amounts owing upon Senior Indebtedness
shall have been paid in full in cash and the Loan Agreement terminated provided
that any such Distribution to Bank to which Subordinated Lender would be
entitled except for the provisions of this Agreement shall, as between Company
and Subordinated Lender, not be deemed to be a Distribution by Company to or on
account of the Subordinated Indebtedness.
     (d) Acceleration. In the event of all Senior Indebtedness becoming due and
payable, whether by acceleration, maturity or otherwise, no Distribution shall
thereafter be made on account of the Subordinated Indebtedness until all Senior
Indebtedness shall be paid in full in cash and the Loan Agreement shall have
been terminated.
     (e) Power of Attorney. Subordinated Lender shall have the right to
participate in any bankruptcy or insolvency proceedings, subject to the terms
and conditions of this Section 2.2(e). To enable Bank to assert and enforce its
rights hereunder upon the happening of any Insolvency Event and until all
amounts owing upon Senior Indebtedness shall have been paid in full in cash and
the Loan Agreement terminated, Bank or any person whom it may designate is
hereby irrevocably appointed attorney in fact for Subordinated Lender with full
power to act in the place and stead of Subordinated Lender solely for such
purpose, including the right to make, present, file and vote such proofs of
claim against Company on account of all or any part of the Subordinated
Indebtedness as Bank may deem advisable and to receive and collect any and all
distributions or other payments in respect of the Subordinated Indebtedness made
thereon and to

5



--------------------------------------------------------------------------------



 



apply the same on account of the Senior Indebtedness. In the event that Bank or
its designee fails to file a proof of claim with respect to the Subordinated
Indebtedness in any bankruptcy proceeding relative to Company prior to the date
which is ten (10) days prior to any claims bar date in such proceeding,
Subordinated Lender may file such proofs of claim with respect to the
Subordinated Indebtedness. Subordinated Lender will execute and deliver to Bank
such instruments as may be required by Bank to enforce any and all Subordinated
Indebtedness, to effectuate the aforesaid power of attorney and to effect
collection of any and all distributions or other payments in respect of the
Subordinated Indebtedness which may be made at any time after the occurrence of
an Insolvency Event, on account thereof, and Subordinated Lender hereby
irrevocably appoints Bank as the lawful attorney and agent of Subordinated
Lender to execute financing statements on behalf of Subordinated Lender and
hereby further authorizes Bank to file such financing statements in any
appropriate public office.
     (f) Knowledge; Delivery of Default Notice. Subordinated Lender shall not at
any time be charged with knowledge of any Event of Default under the Senior
Lending Agreements (except to the extent Subordinated Lender is the Guarantor
and such Event of Default arises from a default by the Guarantor under any of
the Loan Documents, in which event Subordinated Lender shall be charged with
knowledge thereof) or on such account be prohibited from receiving or retaining
any payment of monies or from taking any action regarding acceleration or the
exercise of remedies, unless and until Subordinated Lender shall have received
the Default Notice; provided, however, any “default” or “event of default” under
the Subordinated Note and/or Subordinated Lending Agreements shall automatically
constitute an Event of Default under the Senior Lending Agreements so that
payments received by Subordinated Lender following any such occurrence shall not
be retained irrespective of the lack of receipt by Subordinated Lender of a
Default Notice, unless the Event of Default is waived by such holder of
Subordinated Indebtedness or satisfied or cured by Company.
     Each Default Notice shall be deemed to be properly given by Bank or other
holder of Senior Indebtedness to Subordinated Lender if such Default Notice is
delivered in accordance with Section 4.10 hereof.
     (g) Payments Held in Trust. Should any Distribution or the proceeds
thereof, in respect of the Subordinated Indebtedness, be collected or received
by Subordinated Lender or any Affiliate (as such term is defined in Rule 405 of
Regulation C adopted by the Securities and Exchange Commission pursuant to the
Securities Act of 1933) of Subordinated Lender at a time when Subordinated
Lender is not permitted to receive any such Distribution or proceeds thereof
pursuant to the terms hereof, then Subordinated Lender will forthwith deliver,
or cause to be delivered, the same to Bank in precisely the form held by
Subordinated Lender (except for any necessary endorsement) and until so
delivered, the same shall be held in trust by Subordinated Lender, or any such
Affiliate, as the property of Bank and shall not be commingled with other
property of Subordinated Lender or any such Affiliate.
     (h) Subrogation. Subject to the prior payment in full in cash of the Senior
Indebtedness and the termination of the Loan Agreement, to the extent that Bank
has received any Distribution on the Senior Indebtedness which, but for this
Agreement, would have been applied to the Subordinated Indebtedness, the rights
of Subordinated Lender shall be subrogated to the then or thereafter rights of
Bank including, without limitation, the right to receive any

6



--------------------------------------------------------------------------------



 



Distribution made on the Senior Indebtedness (as if the Senior Indebtedness had
not been paid in full or the Loan Agreement terminated) until the principal of,
interest on and other charges due under the Subordinated Indebtedness shall be
paid in full; and, for the purposes of such subrogation, no Distribution to Bank
to which the Subordinated Lender would be entitled except for the provisions of
this Agreement shall, as between Company, its creditors (other than Bank) and
Subordinated Lender, be deemed to be a Distribution by Company to or on account
of Senior Indebtedness, it being understood that the provisions hereof are and
are intended solely for the purpose of defining the relative rights of the
Subordinated Lender on the one hand, and Bank on the other hand.
     (i) Scope of Subordination. The provisions of this Agreement are solely to
define the relative rights of Subordinated Lender and Bank. Nothing in this
Agreement shall impair, as between Company and Subordinated Lender the
unconditional and absolute obligation of Company to punctually pay the
principal, interest and any other amounts and obligations owing under the
Subordinated Note and Subordinated Lending Agreements in accordance with the
terms thereof, subject to the rights of Bank under this Agreement.
     (j) Relationship. The parties acknowledge that certain rights and remedies
are provided to Subordinated Lender in the Subordinated Lending Agreements (the
“Subordinated Rights”) and certain rights and remedies are provided to Bank in
the Senior Lending Agreements (the “Bank Rights”). Those rights may include,
among other things: (i) the right, after an Event of Default, to direct account
debtors to make payments directly to such Creditor; (ii) the requirement to
deliver original instruments and other possessory collateral into the possession
of a Creditor; (iii) the requirement to assemble and make available collateral
to a Creditor; and (iv) the requirement to execute and deliver such further
documents and instruments as a Creditor may deem necessary to obtain, preserve
and enforce the benefits of its Creditor Agreements. In addition, the Company
has certain obligations to Subordinated Lender in the Subordinated Lending
Agreements (the “Company Subordinated Lender Obligations”) and the Company has
certain obligations to the Bank in the Senior Lending Agreements (the “Company
Bank Obligations”). The parties agree that, (a) in the event of a conflict
between the Subordinated Lender Rights and the Bank Rights, the Bank Rights
shall be superior to the Subordinated Lender Rights, and (b) that in the event
of a conflict between the Company Subordinated Lender Obligations and the
Company Bank Obligations, the Company Bank Obligations will be superior to the
Company Subordinated Lender Obligations. The Company shall in good faith
determine the correct Creditor to make deliveries to, comply with instructions
from and otherwise satisfy the obligations owing to, based on the provisions of
this Section 2.2(j); provided, however, if it is determined that the obligations
were satisfied with respect to the wrong Creditor, the Creditors shall make such
adjustments as between themselves as to satisfy the purposes of this Agreement.
To the extent that it is impossible or impracticable for the Company to satisfy
conflicting obligations with respect to the Subordinated Rights and the Bank
Rights, or with respect to the Company Subordinated Lender Obligations and the
Company Bank Obligations, it shall not be in default under the Creditor
Agreements if it satisfies the relevant obligations with respect to only one
Creditor otherwise in accordance with this Section 2.2(j).

7



--------------------------------------------------------------------------------



 



     3. Security.
     3.1 Acknowledgment of Lien. Each Creditor hereby agrees and acknowledges
that the other Creditor has been or may be granted a Lien or otherwise has or
may have rights in or upon all or a portion of the Collateral.
     3.2 Priority. Notwithstanding the order or time of attachment, or the
order, time or manner of perfection, or the order or time of filing or
recordation of any document or instrument, or other method of perfecting a Lien
in favor of each Creditor in any Collateral and notwithstanding any conflicting
terms or conditions which may be contained in any of the Creditor Agreements,
the Liens upon and rights in the Collateral of Bank have and shall have priority
over the Liens upon and rights in the Collateral of Subordinated Lender and such
Liens and rights of Subordinated Lender are and shall be, in all respects,
subject and subordinate to the Liens and rights of Bank therein to the full
extent of the Senior Indebtedness outstanding from time to time. Subordinated
Lender shall not take any action to foreclose or realize upon any Collateral
until such time as the Senior Indebtedness shall have been paid in full in cash
and the Loan Agreement irrevocably terminated; provided however, Subordinated
Lender may join in any foreclosure proceeding of the Collateral commenced by the
Bank to the extent the joinder in such legal proceeding is necessary to prevent
the waiver or lapse of Subordinated Lender’s rights with respect to such
Collateral, but subject at all times to the Bank’s rights hereunder to determine
the disposition of such Collateral in accordance with the terms hereof.
     3.3 No Alteration of Priority. The lien priorities provided in Section 3.2
hereof shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement or refinancing of any
Senior Indebtedness or the Subordinated Indebtedness, nor by any action or
inaction which a Creditor may take or fail to take in respect of the Collateral.
     3.4 Perfection. Each Creditor shall be solely responsible for perfecting
and maintaining the perfection of its Lien in and to each item constituting the
Collateral in which such Creditor has been granted a Lien or any rights. The
foregoing provisions of this Agreement are intended solely to govern the
respective lien priorities as between Creditors and shall not impose on Bank any
obligations in respect of the disposition of proceeds of foreclosure on any
Collateral which would conflict with prior perfected claims therein in favor of
any other Person. Subordinated Lender agrees that it will not contest the
validity, perfection, priority or enforceability of the Liens of Bank in the
Collateral and that as between Bank and such Subordinated Lender, the terms of
this Agreement shall govern even if part or all of the Senior Indebtedness or
the Liens of Bank securing payment and performance thereof are avoided,
disallowed, set aside or otherwise invalidated in any judicial proceeding or
otherwise.
     3.5 Management of Collateral. Until all amounts owing upon Senior
Indebtedness shall have been paid in full in cash and the Loan Agreement
terminated, Bank shall have the exclusive right to manage, perform and enforce
the terms of the Senior Lending Agreements with respect to the Collateral and to
exercise and enforce all privileges and rights thereunder according to its
discretion and exercise of its business judgment, including, without limitation,
the exclusive right to enforce or settle insurance claims, take or retake
control or possession of the Collateral and to hold, prepare for sale, process,
sell, lease, dispose of, or liquidate the

8



--------------------------------------------------------------------------------



 



Collateral, subject to the requirement that the net proceeds of such sale or
other disposition are applied to the Senior Indebtedness and/or the Subordinated
Indebtedness as required under Section 3.6. In connection therewith,
Subordinated Lender waives any and all rights to affect the method or challenge
the appropriateness of any action by Bank.
     3.6 Sale of Collateral. Notwithstanding anything to the contrary contained
in any of the Creditor Agreements until all amounts owing upon Senior
Indebtedness shall have been paid in full in cash and the Loan Agreement
terminated, only Bank shall have the right to restrict or permit, or approve or
disapprove, the sale, transfer or other disposition of Collateral in which Bank
has a Lien or any rights. Subordinated Lender will, promptly upon the request of
Bank, release or otherwise terminate its Liens on the Collateral upon which it
has a Lien, to the extent such Collateral is sold or otherwise disposed of
either by Bank, its agents, or Company with the consent of Bank, and the net
proceeds of such sale or other disposition are applied to the Senior
Indebtedness and/or the Subordinated Indebtedness, and Subordinated Lender will
promptly deliver such release documents as Bank may require in connection
therewith. Bank shall have the sole discretion as to whether to apply the net
proceeds of such sales or other dispositions to the Senior Indebtedness and/or
the Subordinated Indebtedness.
     In the event that Bank conducts a foreclosure proceeding with respect to
any Collateral, Subordinated Lender may bid to purchase such Collateral, but
such ability to bid shall not impose any additional obligations on Bank or limit
the discretion of Bank with respect to the disposition of the Collateral.
     3.7 Secured Lender Remedies. Subject to Section 2.2(b) hereof, in no event
shall Subordinated Lender exercise any Secured Lender Remedies until such time
as the Senior Indebtedness shall have been paid in full in cash and the Senior
Lending Agreements terminated; nor shall Subordinated Lender join in the filing
of any petition in bankruptcy, solicit any other person to, or act to cause the
commencement of, any case involving Company under any state or federal
bankruptcy or insolvency laws or seek the appointment of a receiver for the
affairs or property of Company until such time as the Senior Indebtedness shall
have been paid in full in cash and the Senior Lending Agreements shall have been
irrevocably terminated; provided however, Subordinated Lender may join in any
foreclosure proceeding of the Collateral commenced by Bank to the extent the
joinder in such legal proceeding is necessary to prevent the waiver or lapse of
Subordinated Lender’s rights with respect to such Collateral, but subject at all
times to Bank’s rights hereunder to determine the disposition of such Collateral
in accordance with the terms hereof. In the event Subordinated Lender shall
receive any payment or distribution of any kind representing proceeds of any
Collateral before the Senior Indebtedness shall have been paid in full in cash
and the Senior Lending Agreements terminated, such sums shall be held in trust
by Subordinated Lender for the benefit and on account of Bank and such amounts
shall be paid to Bank for application to the then unpaid obligations under the
Senior Lending Agreements.
     3.8 Section 9-611 Notice and Waiver of Marshaling. Subordinated Lender and
Bank acknowledge that this Agreement shall constitute notice of their respective
interests in the Collateral as provided by Section 9-611 of the Pennsylvania
Uniform Commercial Code and each hereby waives any right to compel any
marshaling of any of the Collateral.

9



--------------------------------------------------------------------------------



 



     3.9 Perfection of Certificates. The Bank shall hold that portion of the
Collateral, if any, on which it has a Lien and as to which perfection of the
security interest in the Collateral requires possession (the “Possessed
Collateral”) on behalf of Subordinated Lender (and subject to the senior lien of
Bank) solely for the purpose of perfecting and keeping perfected the security
interest granted to Subordinated Lender. In connection therewith, Bank shall
take such actions as are reasonably requested by Subordinated Lender to perfect
and maintain the priority of the Liens of Subordinated Lender in the Possessed
Collateral, provided such requests do not impair the prior Liens of Bank in the
Possessed Collateral or violate the requirements of the Senior Lending
Agreements. The duties and responsibilities of Bank to the holders of the
Subordinated Indebtedness with respect to the Possessed Collateral shall be
limited solely to those set forth in this Section 3.9. In no event shall Bank be
liable for its actions with respect to the Possessed Collateral except for gross
negligence or willful misconduct. Upon payment in full in cash of the Senior
Indebtedness and termination of the Loan Agreement, Bank shall deliver
possession of the Possessed Collateral to Subordinated Lender or as otherwise
ordered by a court and shall take all actions reasonably necessary and at the
expense of Subordinated Lender to transfer the Possessed Collateral to
Subordinated Lender.
     4. Miscellaneous.
     4.1 Provisions of Subordinated Note. From and after the date hereof,
Company and the Subordinated Lender shall cause each Subordinated Note to
contain a provision to the following effect:
“This Note is subject to the Second Amended and Restated Subordination and
Intercreditor Agreement, dated as of April 23, 2009, among the Maker, the Payee
and PNC Bank, National Association, under which this Note and the Maker’s
obligations hereunder are subordinated in the manner set forth therein to the
prior payment of certain obligations to the holders of Senior Indebtedness as
defined therein.”
Proof of compliance with the foregoing shall be promptly given to Bank.
     4.2 Additional Agreements. In the event that the Senior Indebtedness is
refinanced in full, Subordinated Lender agrees, subject to the last two
sentences of the definition of Senior Indebtedness, at the request of such
refinancing party to enter into a subordination and intercreditor agreement on
terms substantially similar to this Agreement.
     4.3 Survival of Rights. The right of Bank to enforce the provisions of this
Agreement shall not be prejudiced or impaired by any act or omitted act of
Company or Bank including forbearance, waiver, consent, compromise, amendment,
extension, renewal, or taking or release of security in respect of any Senior
Indebtedness or noncompliance by Company with such provisions, regardless of the
actual or imputed knowledge of Bank.
     4.4 Bankruptcy Financing Issues. This Agreement shall continue in full
force and effect after the filing of any petition (“Petition”) by or against
Company under the United States Bankruptcy Code (the “Code”) and all converted
or succeeding cases in respect thereof. All

10



--------------------------------------------------------------------------------



 



references herein to Company shall be deemed to apply to Company as
debtor-in-possession and to a trustee for Company. If Company shall become
subject to a proceeding under the Code, and if Bank shall desire to permit the
use of cash collateral or to provide post-Petition financing from Bank to
Company under the Code, Subordinated Lender agrees as follows: (1) adequate
notice to Subordinated Lender shall be deemed to have been provided for such
consent or post-Petition financing if Subordinated Lender receives notice
thereof three (3) Business Days (or such shorter notice as is given to Bank)
prior to the earlier of (a) any hearing on a request to approve such
post-Petition financing or (b) the date of entry of an order approving same and
(2) no objection will be raised by Subordinated Lender to any such use of cash
collateral or such post-Petition financing from Bank.
     4.5 Insurance Proceeds. Proceeds of the Collateral include insurance
proceeds, and therefore, notwithstanding the terms set forth in the Senior
Lending Agreements or Subordinated Lender Agreements, the priorities set forth
in Section 3.2 govern the ultimate disposition of casualty insurance proceeds.
Bank, as the holder of a senior security interest on the Collateral on which it
has a Lien, shall have the sole and exclusive right, as against Subordinated
Lender, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of such Collateral. All proceeds of such insurance
shall inure to Bank, to the extent of Bank’s claims for Senior Indebtedness, and
Subordinated Lender shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds to Bank. In the event Bank, in its
sole discretion or pursuant to agreement with Company, permits Company to
utilize the proceeds of insurance to replace Collateral, the consent of Bank
thereto shall be deemed to include the consent of Subordinated Lender.
     4.6 Receipt of Agreements. Company hereby acknowledges that it has
delivered to Bank a correct and complete copy of the Subordinated Lending
Agreements as in effect on the date hereof. Subordinated Lender, solely for the
purposes of this Agreement, hereby acknowledges receipt of a correct and
complete copy of each of the Senior Lending Agreements as in effect on the date
hereof.
     4.7 No Amendment of Subordinated Lending Agreements. So long as the Loan
Agreement remains in effect, neither Company nor any holder of Subordinated
Indebtedness shall, without the prior written consent of Bank, (i) enter into
any amendment to or modification of any Subordinated Lending Agreements which
relates to or affects the principal amount, interest rate, or payment terms of
Company thereunder (other than any extension of maturity or postponement of
payment or accrual and payment of deferred interest on the Subordinated Note),
or (ii) enter into any amendment to or modification of any Subordinated Lending
Agreements which causes any other material covenant or agreement of Company
thereunder to be more restrictive than the terms of the Senior Lending
Agreements.
     4.8 Amendments to Senior Lending Agreements. Nothing contained in this
Agreement, or in any other agreement or instrument binding upon any of the
parties hereto, shall in any manner limit or restrict the ability of Bank from
increasing or changing the terms of the loans under the Senior Lending
Agreements, or to otherwise waive, amend or modify the terms and conditions of
the Senior Lending Agreements, in such manner as Bank and Company shall mutually
determine. Subordinated Lender hereby consents to any and all such waivers,
amendments, modifications and compromises, and any other renewals, extensions,
indulgences,

11



--------------------------------------------------------------------------------



 



releases of collateral or other accommodations granted by Bank to Company from
time to time, and agrees that none of such actions shall in any manner affect or
impair the subordination established by this Agreement in respect of the
Subordinated Indebtedness.
     4.9 Notice of Default and Certain Events. Bank and Subordinated Lender
shall undertake in good faith to notify the other of the occurrence of any of
the following as applicable:
     (a) the obtaining of actual knowledge of the occurrence of any default
under the Subordinated Note;
     (b) the acceleration of any Senior Indebtedness by Bank or of any
Subordinated Indebtedness by Subordinated Lender;
     (c) the granting by Bank of any waiver of any Event of Default under the
Loan Agreement or the granting by Subordinated Lender of any waiver of any
“default” or “event of default” under the Subordinated Lending Agreements;
     (d) the payment in full by Company (whether as a result of refinancing or
otherwise) of all Senior Indebtedness; or
     (e) the sale or liquidation of, or realization upon, the Collateral other
than collection of Receivables in the ordinary course of business.
     The failure of any party to give such notice shall not affect the
subordination of the Subordinated Indebtedness or the relative Lien priorities
as provided in this Agreement.
     4.10 Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed given (a) when personally delivered
to any officer of the party to whom it is addressed, (b) on the earlier of
actual receipt thereof or three (3) days following posting thereof by certified
or registered mail, postage prepaid, (c) upon actual receipt thereof when sent
by a recognized overnight delivery service or (d) upon actual receipt thereof
when sent by telecopier to the number set forth below with electronic
confirmation of receipt, in each case addressed to each party at its address or
telecopier number set forth below or at such other address or telecopier number
as has been furnished in writing by a party to the other by like notice:

     
If to Agent:
  PNC Bank, National Association
1000 Westlakes Drive, Suite 200
Berwyn, Pennsylvania 19312
Attention: John DiNapoli
Telephone: (610) 725-5760
Facsimile:   (610) 725-5799

12



--------------------------------------------------------------------------------



 



     
 
   
with a copy to:
  Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Attention: Carl H. Fridy, Esquire
Telephone: (215) 864-8726
Facsimile:  (215) 864-8999
 
   
If to Subordinated Lender:
  H.F. Lenfest
300 Barr Harbor Drive
Suite 460
West Conshohocken, PA 19428
Telephone: (610) 940-0910
Facsimile:  (610) 940-0602
 
   
with a copy to:
  Royer & Associates LLC
681 Moore Road, Suite 321
King of Prussia, PA 19406
Attention: John E. Royer, Jr., Esquire
Telephone: (610) 354-8887
Facsimile:  (610) 354-8896
 
   
If to Company:
  Environmental Tectonics Corporation
125 James Way
Southampton, PA 18966
Attention: Duane Deaner
Telephone: (215) 355-9100
Facsimile:  (215) 357-4000
 
   
with a copy to:
  Klehr, Harrison, Harvey, Branzburg & Ellers LLP
260 S. Broad Street
Philadelphia, PA 19102
Attention: William Matthews, Esquire
Telephone: (215) 569-4281
Facsimile:  (215) 568-6603

     4.11 Books and Records. Subordinated Lender shall furnish Bank, upon
request from time to time, a statement of the account between Subordinated
Lender and Company.
     4.12 Binding Effect; Other. This Agreement shall be a continuing agreement,
shall be binding upon and shall inure to the benefit of the parties hereto from
time to time and their respective successors and assigns, shall be irrevocable
and shall remain in full force and effect until the Senior Indebtedness shall
have been paid in full in cash and the Loan Agreement shall have been
terminated, but shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any amount paid by or on
behalf of Company with regard to the Senior Indebtedness is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Company, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee, custodian,
or

13



--------------------------------------------------------------------------------



 



similar officer, for Company or any substantial part of its property, or
otherwise, all as though such payments had not been made. No action which Bank
or Company may take or refrain from taking with respect to the Senior
Indebtedness, including any amendments thereto, shall affect the provisions of
this Agreement or the obligations of Subordinated Lender hereunder. Any waiver
or amendment hereunder must be evidenced by a signed writing of the party to be
bound thereby, and shall only be effective in the specific instance. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania. The headings in this Agreement are for convenience
of reference only, and shall not alter or otherwise affect the meaning hereof.
     5. Representations and Warranties.
     (a) Subordinated Lender represents and warrants to Bank that Subordinated
Lender is the holder of the Subordinated Indebtedness and Liens which secure or
will secure the Subordinated Indebtedness. Subordinated Lender agrees that it
shall not assign or transfer any of the Subordinated Indebtedness or Liens
without (i) prior notice being given to Bank and (ii) such assignment or
transfer being made expressly subject to the terms of this Agreement.
Subordinated Lender agrees upon Bank’s request to execute and file an amendment
to any financing statement or mortgage, trust deed or other encumbrance now on
file which covers Collateral to the effect that the same is subject to the terms
of this Agreement, and agrees to so mark any extension of such financing
statements, or any financing statement or mortgage, trust deed or other
encumbrance filed by Subordinated Lender on Collateral in the future.
Subordinated Lender further warrants to Bank that it has full right, power and
authority to enter into this Agreement and, to the extent Subordinated Lender is
an agent or trustee for other parties, that this Agreement shall fully bind all
such other parties.
     (b) Bank represents and warrants to Subordinated Lender that Bank is the
holder of the Senior Indebtedness and Liens which secure or will secure the
Senior Indebtedness. Bank agrees that it shall not assign or transfer any of the
Senior Indebtedness or Liens without (i) prior notice being given to
Subordinated Lender and (ii) such assignment or transfer being made expressly
subject to the terms and provisions of this Agreement. Bank further warrants to
Subordinated Lender that it has full right, power and authority to enter into
this Agreement and, to the extent Bank is an agent or trustee for other parties,
that this Agreement shall fully bind all such other parties.
     6. Proceedings. ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST SUBORDINATED
LENDER, COMPANY OR BANK WITH RESPECT TO THIS AGREEMENT OR ANY RELATED AGREEMENT
MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF
PENNSYLVANIA, UNITED STATES OF AMERICA, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT EACH PARTY THERETO ACCEPTS FOR THEMSELVES AND IN CONNECTION WITH THEIR
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS

14



--------------------------------------------------------------------------------



 



AGAINST ANY OTHER PARTY IN ANY COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY PARTY HERETO AGAINST ANY OTHER PARTY INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, SHALL BE BROUGHT ONLY IN
A COURT LOCATED IN THE COUNTY OF PHILADELPHIA, COMMONWEALTH OF PENNSYLVANIA;
PROVIDED THAT NOTWITHSTANDING THE FOREGOING, IF IN ANY JUDICIAL PROCEEDING BY OR
AGAINST ANY PARTY HERETO THAT IS BROUGHT IN ANY OTHER COURT SUCH COURT
DETERMINES THAT ANY PARTY HERETO IS AN INDISPENSABLE PARTY, ANY SUCH PARTY SHALL
BE ENTITLED TO JOIN OR INCLUDE ANY OTHER PARTY HERETO IN SUCH PROCEEDINGS IN
SUCH OTHER COURT. EACH PARTY HERETO WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED
ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.
     7. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF ANY CREDITOR OR COMPANY WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENTS OR AGREEMENT EXECUTED OR
DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT JURY, AND THAT ANY OF THEM MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF
THEIR CONSENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     8. Company Acknowledgement. Company agrees that (i) nothing contained in
this Agreement shall be deemed to amend, modify, supercede or otherwise alter
the terms of the respective agreements between Company and each Creditor and
(ii) this Agreement is solely for the benefit of the Creditors and shall not
give Company, its successors or assigns or any other person any rights vis-à-vis
any Creditor.
     9. Counterparts; Facsimile. This Agreement may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
[SIGNATURE PAGES FOLLOW]

15



--------------------------------------------------------------------------------



 



(SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SUBORDINATION
AND
INTERCREDITOR AGREEMENT)
     IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of
the date first written above).

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ John D. Napoli       Name:   John D. Napoli       Title:  
Senior Vice President              /s/ H. F. Lenfest       H.F. Lenfest         
      ENVIRONMENTAL TECTONICS CORPORATION
      By:   /s/ Duawe D. Deawes       Name:   Duawe D. Deawes       Title:   CFO
 

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT AND AGREEMENT
     Each of the undersigned hereby acknowledges the provisions of the foregoing
Second Amended and Restated Subordination Agreement (the “Agreement”) and
confirms and agrees that its obligations under the Subordinated Lending
Agreements, including any guaranty in favor of Subordinated Lender (as defined
in the Agreement), are subject to the terms and conditions set forth in the
Agreement, as amended from time to time.

            ENTERTAINMENT TECHNOLOGY CORPORATION
      By   /s/ Duane D. Deanes       Name:   Duane D. Deanes       Title:   CFO
      ETC DELAWARE, INC.
      By   /s/ Duane D. Deanes;       Name:   Duane D. Deanes       Title:   CFO
 

17